Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 31, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161744                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161744
                                                                    COA: 349359
                                                                    Wayne CC: 18-006845-FC
  DAVID ARNOLD CLIFFORD,
           Defendant-Appellant.
  _______________________________________/

          On order of the Court, the application for leave to appeal the May 28, 2020 judgment
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REVERSE that part of the Court of Appeals judgment ordering
  reinstatement of the identity theft charge. As explained by dissenting Judge Jansen, in the
  absence of evidence that the decedent did not actually use or authorize the use of his bank
  card, there was not probable cause to bind over the defendant on the identity theft charge.
  In all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining question presented should be reviewed by this Court.

         We do not retain jurisdiction.

         ZAHRA, J., did not participate due to a familial relationship with counsel of record.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 31, 2021
           b0324
                                                                               Clerk